Citation Nr: 1309287	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  08-10 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from August 1984 to August 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, that denied service connection for an acquired psychiatric disorder, and a March 2007 rating decision of the Huntington RO that denied service connection for a left hip disability.  

The Board remanded these claims for additional development in March 2011.  

The Board notes that a June 2012 rating decision granted service connection for PTSD.  This grant represents a full grant of the benefit sought on appeal for PTSD, and therefore, this issue is not before the Board.  Accordingly, the Board has recharacterized the Veteran's claim for service connection as that of an acquired psychiatric disorder other than PTSD.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain documents, including VA medical records dated from August 2011 to May 2012, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder other than PTSD was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.

2.  A chronic left hip disability was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for establishing service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, with respect to the claim for an acquired psychiatric disorder other than PTSD, in a February 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  Regarding the claim for a left hip disability, in a January 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2007 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private and VA treatment records, VA examination reports, Social Security Administration records, and the Veteran's statements.  

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included obtaining updated VA medical records since January 2008 and scheduling the Veteran for VA examinations for both of his claims.  In response, the RO/AMC obtained all available VA treatment records from the Martinsburg VA Medical Center and associated these records with the Veteran's claims file, including his Virtual VA claims file.  Additionally, the RO/AMC scheduled the Veteran for a May 2011 VA joints examination and a May 2011 VA psychiatric examination.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis or psychoses become manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Acquired Psychiatric Disorder Other Than PTSD

Service treatment records show that in April 1987, the Veteran made a suicide attempt and was consequently referred for a Mental Hygiene evaluation.  He was found to be within normal limits.  On separation examination in July 1987, the Veteran complained of having frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, nervous trouble, and periods of unconsciousness.  However, other than noting the Veteran's previous suicide attempt, the examiner found no psychiatric abnormalities.  

Post-service VA and private medical records dated from May 1997 to May 2012 show that the Veteran received intermittent treatment for depression, adjustment disorder with depressed and anxious mood, anxiety disorder, panic disorder, and personality disorder.  These included help with suicide prevention in August 2008 and May 2011 as well as hospitalization in conjunction with other physical disabilities in April 2009, July 2009, and August 2009.  VA medical reports dated in January 2008, November 2009, January 2010, and August 2011 indicated that the Veteran's depression was due to his medical conditions.   

On VA examination in June 2006, the Veteran reported being treated for a mental breakdown during service.  He stated that he also complained of anxiety at one point during his period of service.  The examiner noted that there was no documentation of either complaint in the service treatment records.  The Veteran currently complained of panic attacks, depressed moods, anhedonia, feelings of hopelessness and helplessness at times, and sleep difficulty.  He denied suicidal ideation but reported that he was suicidal in the military.  He indicated that he had trouble going out in public and had to rely on others to help him shop and get into the shower.  After mental status examination, the examiner diagnosed the Veteran with chronic adjustment disorder with depressed mood.  

At a September 2008 VA examination, the Veteran reported that he had been treated for a minor psychotic episode in 1985 during service.  He stated that he had been restrained by the military police and that they had determined that his roommate had put him in a trance.  The Veteran also indicated that he had been treated for depression in 1987.  The examiner noted that there was no evidence of a diagnosis or treatment for a mental health condition in the service treatment records.  She also noted that in 2005, the Veteran had received VA treatment for adjustment disorder due to a back injury that had occurred at work in 2000.  

After mental health examination, the Veteran was diagnosed with adjustment disorder with depressed mood.  The examiner noted that the Veteran was functioning satisfactorily and that his symptoms increased when he was under stress.  She indicated that her opinion was based on her review of the relevant records in the claims file, the VA medical records, medical literature, and her clinical experience and expertise.  The examiner explained that although the Veteran had reported being treated for a minor psychotic episode and depression during service, the service treatment records had not shown evidence of a diagnosis of or treatment for a mental disorder.  She also noted that in an October 2005 VA medical report where the Veteran was diagnosed with adjustment disorder with depression, he had reported that his symptoms were in response to a traumatic incident that had occurred in 2000 while he was at work.  The examiner additionally cited the June 2006 VA examination report in which the examiner had not found evidence of treatment or diagnosis of any psychiatric disorders in service.  Further, the examiner noted a January 2008 VA medical report where the Veteran was diagnosed with depression due to medical condition.  The examiner explained that for the Veteran's diagnosis of adjustment disorder with depressed mood, there had to be a stressor present.  In the Veteran's case, the stressor associated with his disorder was his physical disability that had resulted from a back injury that had occurred at work in 2000.  The examiner therefore concluded that the Veteran's current adjustment disorder with depressed mood was not caused by or a result of his military service and did not have its onset in service.     

The Veteran underwent another VA examination in May 2011 that was primarily to determine whether he had PTSD related to service, including military sexual trauma.  The Board notes that the RO subsequently granted service connection for PTSD based on the results of this examination.  In addition to a PTSD diagnosis, the VA examiner also diagnosed the Veteran with depressed mood due to medical conditions.  She noted that the prior diagnosis of adjustment disorder with depressed mood was related to the effects of the Veteran's back injury that had occurred after his period of service.  She indicated that the Veteran's current depression due to medical condition was a progression of the previous diagnosis of adjustment disorder with depressed mood.  The examiner therefore opined that the Veteran's depression due to medical condition was related to his back injury and the effects that the Veteran had suffered while he was employed after service.  She stated that the depression was separate from and not related to the Veteran's PTSD and was not related to his period of service.  

Upon review of the record, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is not warranted.  

The Board notes that among the Veteran's variously diagnosed psychiatric disorders, he was also diagnosed with personality disorder.  The Veteran has not alleged that his diagnosed personality disorder is related to service.  Nevertheless, the Board notes that according to VA regulations, service connection may not be granted for a personality disorder.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2012).  

With respect to the Veteran's other psychiatric diagnoses other than PTSD, the Board reiterates that the Veteran's service treatment records only show one instance of treatment for a suicide attempt in April 1987.  In addition, a psychosis was not clinically shown to a compensable degree within one year following his discharge from service.  Additionally, at no time did any of the Veteran's treating providers find that his acquired psychiatric disorders other than PTSD were due to his period of service.  Indeed, VA medical records indicated that the Veteran's depression was secondary to his medical conditions.  Additionally, the September 2008 and May 2011 VA examiner reviewed the claims file, interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's adjustment disorder with depressed mood and depression were due to his period of service.  She instead found that the Veteran's psychiatric disorders were secondary to a back injury that he had incurred at work in 2000.  For these reasons, the September 2008 opinion and May 2011 opinion by the September 2008 and May 2011 VA examiner are afforded great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), an acquired psychiatric disorder other than PTSD falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and continuity of depression, an actual diagnosis of adjustment disorder or depressive disorder requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current acquired psychiatric disorder other than PTSD requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current acquired psychiatric disorder other than PTSD is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current acquired psychiatric disorder other than PTSD is not competent medical evidence, as such question requires medical expertise to determine.  Id.  Thus, the Board finds the medical opinions of record to be of greater probative value than the Veteran's lay contentions.  As noted above, the most probative medical opinions are against a finding that the current acquired psychiatric disorder other than PTSD is related to service.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic acquired psychiatric disorder other than PTSD in service, and there is no competent and credible evidence indicating his acquired psychiatric disorder other than PTSD was manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current acquired psychiatric disorder other than PTSD is related to his period of service, to include his treatment for a suicide attempt therein.  Accordingly, service connection for an acquired psychiatric disorder other than PTSD is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Left Hip Disability

Service treatment records show that in August 1985, the Veteran was involved in a motorcycle accident, and the handlebar of his motorcycle hit his left hip.  He had hip pain localized at the left buttock, and his knee bended with difficulty.  The physician found a bruise secondary to the motor vehicle accident, but there were no signs of hip injury, and an x-ray of the hip revealed no significant abnormality.  On separation examination in July 1987, the Veteran made no complaints about his left hip, and his joints were found to have no abnormalities.  

Post-service VA medical records dated from November 2005 to April 2009 show that the Veteran received intermittent treatment for chronic traumatic pelvic arthropathy.  The records indicate that the Veteran's history of pelvic trauma was due to a fall in November 2000 where the Veteran hit his hip and pelvis and dislocated his pubic symphysis on a table.  A January 2006 x-ray of the pelvis revealed mild sclerosis of the right acetabulum.  October 2009 x-rays of the left hip and pelvis were unremarkable.  

In a May 2011 medical report, the Veteran's private physician noted that the Veteran had been in a motorcycle accident in July 1985 during service when he was hit by a truck while riding in formation.  The Veteran lost control and flipped head over heels several times, hitting his head, back, left hip, and left knee.  He broke his collar bone on the left side and dislocated his left shoulder.  The Veteran complained that since his motorcycle accident, he had felt severe, continuous pain in his left pelvic area.  After examination, the physician found that the Veteran's left hip disability was related to the referred pain from his lower back condition and indicated that the left hip disability was a service-related injury.  

On VA examination in May 2011, the Veteran reported that during a motorcycle accident in service, he flipped several times after being struck by a truck and landed on his left hip.  He stated that his left hip would pop in and out.  He indicated that he was put on permanent profile and did not have to march.  The examiner also noted a November 2000 fall in which the Veteran injured his left hip.  

After examination, the Veteran was diagnosed with subjective complaints of left hip pain and loss of use of the left lower extremity from the hip down, which was a complication of L4-5 disc implant level due to spinal cord stroke.  The examiner reviewed the Veteran's claims file, noting that the May 2011 private physician did not provide any pertinent information because it was apparent that he did not have all of the Veteran's historical information.  She found that the Veteran's service treatment records contained no indication of trauma to the left hip that would result in chronic long-term disability.  The examiner opined that the Veteran's left hip condition was not caused by, a result of, or permanently aggravated by the motorcycle accident that occurred during service.  She explained that VA treatment records documented that the loss of use of the left lower extremity from the hip down was due to a complication of back surgery, and that x-rays of the left hip and pelvis taken in 2009 were normal.  She also reiterated that left hip x-rays were normal at the time of the in-service injury, as was the physical examination (aside from a bruise).  She did not find documentation in the service treatment records of functional loss of use of the left hip at the time of the injury or subsequent to the injury.    

Upon review of the record, the Board finds that service connection for a left hip disability is not warranted.  

The Board reiterates that the Veteran's service treatment records only show one instance of treatment for a bruised left hip subsequent to the motorcycle accident in August 1985.  In addition, left hip arthritis was not clinically shown to a compensable degree within one year following his discharge from service.  

Additionally, an evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board acknowledges that a private physician opined in a May 2011 treatment report that the Veteran's left hip disability was related to his period of service.  However, the physician did not appear to have reviewed the entire claims file in rendering his opinion.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Additionally, he provided no rationale or supporting data for the statement.  If the examiner does not provide a rationale for the opinion, that weighs against the probative value of the opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).     

By contrast, the May 2011 VA examiner reviewed the claims file, considered the Veteran's service treatment records, thoroughly interviewed and examined the Veteran, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's left hip disability was caused by his period of service.  Specifically, she found lack of evidence in service that the Veteran had incurred trauma severe enough to cause a chronic left hip disability.  She also noted the post-service evidence of record indicating that the Veteran's loss of use of the left lower extremity from the hip down was due to a complication of back surgery as well as the fact that x-rays of the Veteran's left hip and pelvis taken in October 2009 were normal.       

For these reasons, the May 2011 opinion by the VA examiner is afforded greater probative value than the May 2011 opinion from the private physician.

The Board also acknowledges that the May 2011 private physician found that the Veteran's left hip disability was related to referred pain from his low back disability.  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2012).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  However, in this case, service connection has not been granted for a lumbar spine disability, and therefore service connection for a left hip disability on a secondary basis would not be warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a left hip disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and continuity of left hip pain, an actual diagnosis of a left hip disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to his current left hip disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that his current left hip disability is due to service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current left hip disability is not competent medical evidence, as such question requires medical expertise to determine.  Id.  Thus, the Board finds the medical opinions of record to be of greater probative value than the Veteran's lay contentions.  As noted above, the most probative medical opinion is against a finding that the current left hip disability is related to service.

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic left hip disability in service, and there is no competent and credible evidence indicating his left hip disability was manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current left hip disability is related to his period of service, to include his motorcycle accident therein.  Accordingly, service connection for a left hip disability is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
  

ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.  

Entitlement to service connection for a left hip disability is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


